Citation Nr: 9911784	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-48 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for depressive 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to December 
1972. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
In November 1996, the Board remanded the case to the RO for 
additional development.  The RO has expended sufficient 
efforts to complete that development, and the case is once 
again before the Board for appellate review.



FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The record shows that the veteran's psychiatric problems 
have been attributed to both his service-connected depressive 
neurosis as well as to his nonservice-connected personality 
disorder and alcohol dependence.  

3.  In November 1996, the Board remanded the case to have the 
veteran undergo a VA psychiatric examination to obtain an 
opinion as to degree of social and industrial impairment 
attributable to his service-connected depressive neurosis as 
opposed to his nonservice-connected disabilities.

4.  The veteran refused to appear to that examination without 
good cause shown. 

5.  The veteran's service-connected disabilities include 
depressive neurosis, rated as 50 percent disabling, and 
residuals of postoperative claw toes of the right foot, rated 
as 10 percent disabling, for a combined schedular evaluation 
of 60 percent.

6.  The veteran is not shown by the available evidence to be 
unable to perform substantially gainful employment solely due 
to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The veteran's claim for an evaluation in excess of 50 
percent for depressive neurosis must be denied as a matter of 
law.  38 C.F.R. § 3.655 (1998).

2.  The veteran's claim for a total rating for compensation 
on the basis of individual unemployability by reason of 
service-connected disabilities must be denied as a matter of 
law.  38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a) (West 1991).  
That is, the Board finds that the veteran has presented 
claims which are not implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As will be discussed, the Board also is satisfied 
that all relevant facts have been properly and sufficiently 
developed to the extent possible without the vetern's 
cooperation, and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107(a).  



I.  Increased Rating for Depressive Neurosis

In July 1979, the RO granted service connection for 
depressive neurosis and assigned a 30 percent evaluation.  In 
June 1992, the RO increased this disability evaluation to 50 
percent, effective as of January 1992.  The veteran now 
claims that his service-connected depressive neurosis is more 
severely disabling than reflected in the 50 percent 
evaluation; therefore, an increased evaluation has been 
requested.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 C.F.R. § 5107(b) (West 1991); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125-
4.130).  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board is generally required to consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
depressive neurosis is warranted.  

Prior to November 7, 1996, depressive neurosis was evaluated 
using criteria from the general rating formula for mood 
disorders.  See 38 C.F.R. § 4.132 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).

A 100 percent evaluation was contemplated under the old 
criteria where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activity resulting 
in profound retreat from mature behavior; or demonstrable 
inability to obtain or maintain employment.  Id.  The Board 
notes that the veteran does not have to prove all three of 
the above criteria, as each represents an independent basis 
for granting a 100 percent schedular evaluation for 
depressive neurosis.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the revised criteria, where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1998).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In the present case, some of the clinical evidence indicates 
that the veteran's symptomatology is consistent with an 
evaluation in excess of 50 percent under both the former and 
revised criteria.  Nevertheless, the record is unclear as to 
whether the veteran's psychiatric problems are related to his 
service-connected depressive neurosis as opposed to his 
nonservice-connected personality disorder and alcohol 
dependence.  This ambiguity is best illustrated in a Social 
Security Administration decision of June 1994, as well a VA 
examination report dated in December 1994.  

A June 1994 Social Security Administration decision 
determined that the veteran became disabled as of October 
1990 due to a personality disorder and severe alcoholism.  No 
other psychiatric disability was referred to in this report.  

In December 1994, the veteran was afforded a VA psychiatric 
examination to evaluate his depressive neurosis.  During the 
interview, the veteran's main complaint appeared to be his 
anger, depression, and resentment of being subjected to too 
many examinations.  The veteran was dressed in a casual 
manner.  Mental status examination revealed the most striking 
element to be the veteran's anger.  The veteran was unable to 
verbalize the cause of his anger, but he did not refer to any 
intrusive thoughts from Vietnam.  His mood also appeared 
depressed.  He seemed to have difficulty concentrating due to 
his anger and low tolerance for frustration.  The diagnoses 
included dysthymic disorder and borderline personality 
disorder.  The examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 50.  In addition, 
the examiner commented that the veteran had a very severe 
borderline personality disorder with severe anger, history of 
two overdoses, and was very depressed.  The examiner also 
concluded that the veteran appeared to be very disturbed due 
to his depression and anger, and would not be expected to 
function in any earning capacity.  The examiner, however, did 
not attempt to distinguish the symptomatology attributable to 
the veteran's service-connected depressive neurosis as 
opposed to his nonservice-connected personality disorder.

In November 1996, the Board remanded the case for further 
development on the basis that the various diagnoses were in 
conflict.  The Board observed that the evidence showed that 
the veteran was not employable; however, it was unclear 
whether the veteran's unemployability was the result of his 
service-connected depressive neurosis as opposed to his 
nonservice-connected disabilities.  As a result, the Board 
requested that the veteran be afforded a VA psychiatric 
examination to evaluate the nature and severity of his 
psychiatric condition.  In particular, it was requested that 
the examiner provide an opinion as to the degree of social 
and industrial impairment attributable to the veteran's 
service-connected depressive neurosis as opposed to his 
nonservice-connected disabilities. 

Pursuant to that request, the veteran was scheduled for a VA 
psychiatric examination at the Brecksville VA Medical Center 
(VAMC) in June 1998.  The veteran called the Brecksville VAMC 
on the day of the examination, at which time he was told that 
the examining physician had to go out of town that day and 
would not be available.  However, the veteran was informed 
that the examination would be rescheduled.  The veteran then 
related that he refused to be seen at Brecksville, stating 
that this facility caused him to become extremely anxious.  
Upon further questioning, however, the veteran expressed 
concern that healthcare providers there wanted to take away 
his benefits.  The veteran therefore inquired whether the 
examination could be held at the Canton Outpatient Treatment 
Clinic.  The veteran was notified that psychiatric 
examinations were not conducted at either of the VA 
facilities in Canton or Wade Park.  The veteran also was 
notified in writing that failure to report to his examination 
in Brecksville would have an adverse affect on his appeal.  
The veteran failed to report to that examination. 

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R.         § 3.655(b).  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id (Emphasis added).

The Board finds that it has no choice but to deny the 
veteran's claim for an evaluation in excess of 50 percent for 
his depressive neurosis.  The Board indicated in its prior 
remand that a psychiatric examination was required to 
determine the severity of his service-connected depressive 
neurosis as opposed to his nonservice-connected disabilities, 
namely alcohol dependence and a personality disorder.  As 
noted above, when a claimant fails to appear for a scheduled 
examination pursuant to a claim for an increased rating, 
38 C.F.R. § 3.655(b) dictates that the claim be denied unless 
the appellant has good cause for his or her failure to 
appear.  See Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
In this case, there is no indication that the veteran had 
good cause for his failure to appear for a scheduled VA 
examination.  The veteran merely stated that going to the 
Brecksville VAMC caused increased stress and anxiety.  The 
Board notes that the veteran is expected to cooperate with 
the VA in the development of his claim, and while there is 
certainly a duty to assist, such a duty does not relieve a 
claimant entirely from assisting himself.  Even in the case 
of a well-grounded claim, the "duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In conclusion, the Board finds that it is unable to grant an 
evaluation in excess of 50 percent for the veteran's service-
connected depressive neurosis based on his refusal to appear 
to a VA examination.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Total Rating for Compensation on the Basis 
of Individual Unemployability by Reason of 
Service-Connected Disabilities

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.         §§ 3.340, 3.341, 4.16 (1998).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1998).

To qualify for a total rating for compensation purposes 
(TDIU), the evidence must show (1) a single disability rated 
as 100 percent disabling; or (2) that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of his or her service-connected disabilities and 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (1998). 

In this case, the veteran's service-connected disabilities 
include depressive neurosis, rated as 50 percent disabling, 
and residuals of postoperative claw toes of the right foot, 
rated as 10 percent disabling.  Hence, the combined 
disability evaluation for these disorders is 60 percent.  See 
38 C.F.R. § 4.25, Table I (1998).  As the veteran does not 
meet the schedular prerequisites for assignment of a total 
rating for compensation purposes, he can only be granted such 
a rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  

For the reasons stated above, however, the Board has no 
choice but to deny the veteran's TDIU claim based on his 
failure to report to a scheduled VA examination.  In its 
November 1996 remand, the Board noted that the record was 
unclear as to whether the veteran's unemployability was the 
result of his service-connected depressive neurosis as 
opposed to his nonservice-connected psychiatric disabilities.  
A medical opinion on this issue was requested, but for 
reasons discussed above, the veteran failed to report to the 
examination without good cause shown.  As such, the veteran's 
TDIU claim must also be denied as a matter of law.  See 
38 C.F.R. § 3.655(b).  As the disposition of this claim is 
also based on the law, and not the facts, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.





ORDER

An evaluation in excess of 50 percent for depressive neurosis 
is denied.

A total rating for compensation on the basis of individual 
unemployability by reason of service-connected disabilities 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

